Citation Nr: 0733101	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-31 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
November 23, 1998 rating decision which reduced the 
disability evaluation for adenoid cystic carcinoma, status 
post right parotidectomy with scar and residual paralysis of 
the seventh (facial) cranial nerve from 100 percent to 30 
percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and spouse




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1989 to June 
1992.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  Thereafter, the veteran's file was transferred 
to the RO in Reno, Nevada.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript of 
that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  In a February 1996 rating decision, the RO granted 
service connection for adenoid cystic carcinoma, status post 
right parotidectomy and assigned 100 percent rating effective 
July 19, 1995.  

2.  In August 1998, based on the findings of a February 1998 
VA examination, the RO proposed to reduce the disability 
rating for adenoid cystic carcinoma, status post right 
parotidectomy to 30 percent.  A November 23, 1998 rating 
decision effectuated the proposed reduction effective March 
1, 1999.  

3.  The November 23, 1998 rating decision was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect. 


CONCLUSION OF LAW

The November 23, 1998 rating decision did not involve CUE.  
38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
("VCAA") was made law, and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002); see 38 C.F.R. § 3.159 (2007).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process. A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant", as defined by 38 U.S.C.A. § 
5100 (West 2002), cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, 
the Board concludes that the veteran's CUE claim is not 
subject to the provisions of the VCAA.  The Board notes that 
the veteran has been accorded sufficient opportunity to 
present his contentions.  In this regard, the Board notes 
that the veteran provided personal testimony during a hearing 
on this matter in May 2006.  

Pertinent Law and Regulations

CUE

The law and VA regulations state that a notice of 
disagreement shall be filed within one year from the date of 
mailing of the notification of the initial review and 
determination; otherwise, the determination will become 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
3.104(a) (2007).  Previous determinations which are final and 
binding will be accepted as correct in the absence of CUE.  
38 C.F.R. § 3.105(a) (2007).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior determination:

(1) "[E]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,"

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and

(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)].

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that CUE is one of fact or law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  When 
attempting to raise a claim of CUE, a claimant must describe 
the alleged error with some degree of specificity, and, 
unless it is the kind of error, that if true, would be CUE on 
its face, must provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non- 
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of CUE.  Id. at 44.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).

Pertinent law and regulations in effect at the time of the 
November 1998 rating decision 

Only the law as it existed at the time of 1998 rating 
decision may be considered.  See 38 C.F.R. § 20.1403(b).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7343, (1998), which governed 
ratings for malignant new growths other than skin growths at 
the time of the RO's November 1998 decision, a claimant was 
entitled to a 100 percent rating for 1 year after surgical, 
radium, deep x-ray, or other therapeutic procedure.  At this 
point, if there was no recurrence or metastasis, the rating 
was to be made on residuals.

DC 8207 provided a maximum rating of 30 percent for complete 
paralysis of the seventh (facial) cranial nerve.  38 C.F.R. 
§ 4.124a, DC 8207 (1998).  

Scars could be rated under DCs 7803 and 7804.  To be assigned 
a 10 percent evaluation for a superficial scar, it must be 
tender and painful on objective demonstration, or poorly 
nourished with repeated ulceration.  38 C.F.R. § 4.118, DCs 
7803, 7804 (1998).  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met.  38 
C.F.R. § 4.31 (1998).

Analysis

The record reflects that service connection for adenoid 
cystic carcinoma, status post right parotidectomy was granted 
in a February 1996 rating decision based on evidence showing 
that the veteran had a right neck node lesion between the 
right mandible and mastoid in service and that in June 1995 
he underwent a right parotidectomy with preservation of the 
facial nerve.  The evidence showed the veteran with an active 
disease and needing radiation therapy.  A 100 percent rating 
was assigned under DC 7343 effective July 19, 1995.  

A VA examination was conducted in February 1998.  At that 
time, the veteran reported that he had not had any follow-up 
of his condition since June 1996.  He reported that as a 
residual of his condition he had a major scar and paralysis 
of his facial musculature on the right.  He also had 
decreased salivation on the right.  He would have muscle 
spasms on the right side of his face and neck if he became 
too cold.  His ear would also hurt.  

On physical examination, his inner buccal mucosa was observed 
and it was noted that he had been chewing on the right side 
of his buccal mucosa secondary to decreased feeling.  He was 
found to have facial muscle paralysis of the seventh nerve on 
the right.  His eyes did not close completely and he was 
unable to maintain air within his cheeks.  One half of his 
forehead did not wrinkle when he raised his eyebrows.  He had 
decreased sensory appreciation to pinprick and light touch 
over his posterior cheek.  The examiner indicated that the 
residuals and sequelae of the radical parotidectomy were a 
well-healed scar and paralysis of the facial musculature.  
Radiographic evidence revealed no findings of brain 
metastases.  

Based on this evidence, the RO, in August 1998, proposed to 
reduce the disability rating for adenoid cystic carcinoma, 
status post right parotidectomy to 30 percent.  A November 
23, 1998 rating decision effectuated the proposed reduction 
effective March 1, 1999.  

The veteran contends that the RO committed CUE in the 
November 1998 because there was no improvement in his 
condition.  He contends that medical evidence in October 1999 
showed that the cancer was still active.  See May 2006 
hearing transcript, pages 3-4.  

Initially, the Board finds that the veteran's contention 
amounts to a disagreement with how the evidence extant at the 
time of the November 1998 VA decision was weighed and 
evaluated.  Such a disagreement cannot constitute a valid 
claim of CUE.  See Fugo, 6 Vet. App. at 44 ["to claim CUE on 
the basis that previous adjudicators had improperly weighed 
and evaluated the evidence can never rise to the stringent 
definition of CUE"].  To address the veteran's argument, the 
Board would have to engage in reevaluating each piece of 
evidence before the RO in November 1998 to determine how 
probative it is, in pursuit of reaching its own conclusion as 
to whether the veteran's cancer was still active.  Such an 
inquiry requires weighing and evaluating evidence which, as 
stated above, cannot constitute a valid claim of CUE.

The Board reiterates, however, that at the time of the 1998 
rating decision, DC 7343 provided for the continuation of a 
100 percent rating for a period of 1 year following the 
cessation of surgery, chemotherapy or other therapeutic 
procedure, at which point, if there has been no local 
recurrence or metastases, the rating would be assigned on the 
basis of residuals.  The February 1998 VA examination showed 
that the residuals and sequelae of the radical parotidectomy 
were a well-healed scar and paralysis of the facial 
musculature.  More importantly, x-rays revealed no evidence 
that the cancer had metastasized.  As such, there was a 
reasonable basis for the RO to conclude that the veteran's 
cancer was no longer active and that a rating could be 
assigned on the basis of residuals.  The veteran's contention 
that medical evidence in October 1999 showed that the cancer 
was still active is of no consequence in this situation since 
the determination of whether there was a CUE in a particular 
rating decision is based strictly on the evidence of record 
at the time.  That is, the medical evidence available to the 
RO at the time of the November 1998 rating decision showed no 
local recurrence or metastases.  

The Board notes that by letter in September 1998 the veteran 
was invited to submit additional medical evidence showing why 
the disability evaluation should not be reduced; however, he 
did not reply.  Therefore, the only evidence the RO had at 
its disposal when it reduced the disability rating in 
November 1998 was the February 1998 VA examination, which 
showed no recurrence of the cancer.  

The RO appropriately assigned a 30 percent rating for the 
neurological residuals, paralysis of the seventh (facial) 
nerve, under DC 8207.  This is the maximum disability rating 
available under this code.  See 38 C.F.R. § 4.124a, DC 8207 
(1998).  The RO also determined that a separate disability 
rating was not warranted for the surgical scar because it was 
well-healed.  The medical evidence supports both decisions.  

In sum, for the reasons and bases expressed above the Board 
concludes that the decision of November 1998 did not involve 
CUE.  The determination was supported by the evidence then of 
record and the applicable statutory and regulatory provisions 
existing at the time were correctly applied.  No undebatable, 
outcome determinative error has been identified by the Board, 
and as explained the Board has not been swayed by the 
contentions raised by and on behalf of the veteran.  The 
appeal is accordingly denied.




ORDER

The claim of CUE in the November 23, 1998 rating decision is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


